       Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 1 of 24



 1   MALEK MOSS PLLC
     Kevin N. Malek (pro hac vice)
 2   340 Madison Avenue, FL 19
 3   New York, New York 10173
     (212) 812-1491
 4   kevin.malek@malekmoss.com

 5   CARLSON & MESSER LLP
     David Kaminski
 6    kaminskid@cmtlaw.com
 7   J. Grace Felipe
      felipeg@cmtlaw.com
 8   5901 W. Century Boulevard
     Suite 1200
 9   Los Angeles, California 90045
     Tel: (310) 242-2200
10
     Fax: (310) 242-2222
11
     Attorneys for Plaintiff
12                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
13                                       (SAN JOSE DIVISION)
14

15                                                 Case No. 5:18-cv-06216-LHK
     VOIP-PAL.COM, INC.,
16                                                 VOIP-PAL’S OPENING CLAIM
                     Plaintiff,                    CONSTRUCTION BRIEF
17
              v.                                  Date: September 19, 2019
18                                                Time: 1:30pm PST
     APPLE, INC.,                                 Courtroom: Courtroom 8 – 4th Floor
19
                     Defendant.                   Hon. Judge Lucy H. Koh
20

21

22                                                 Case No. 5:18-cv-07020-LHK
     VOIP-PAL.COM, INC.,
23
                     Plaintiff,
24
              v.
25
     AMAZON.COM, INC. and AMAZON
26   TECHNOLOGIES, INC.,

27                   Defendant.

28

                                                         Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                         VoIP-Pal’s Opening Claim Construction Brief
        Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 2 of 24



 1
                                                          TABLE OF CONTENTS
 2

 3

 4

 5   TABLE OF CONTENTS............................................................................................................... i
 6   I. ........ INTRODUCTION ............................................................................................................. 1
 7
     II. ....... BACKGROUND OF THE TECHNOLOGY ................................................................. 1
 8
     III. ..... LEGAL STANDARDS ..................................................................................................... 2
 9
     IV. ..... TERMS WITH AGREED CONSTRUCTION .............................................................. 3
10
     V. ....... TERMS REQUIRING CONSTRUCTION .................................................................... 5
11
          A. ........ “routing message” (’762 patent claims 1, 21, 25; ’330 patent claims 1, 12; ’002 patent
12                    claims 1, 12, 22; ’549 patent claims 1, 2, 12, 17, 18) ................................................... 5
13        B. ........ “internet address” (’762 patent claims 1, 21, 25; ’330 patent claims 1, 12; ’002 patent
14                    claims 1, 12, 22; ’549 patent claims 1, 2, 12, 17, 18) ................................................... 7

15        C. ........ “call controller” (’762 patent claim 6) .......................................................................... 9

16        D. ........ “network external to the system”/ “external network” (’762 patent claims 1, 21, 25;
                      ’330 patent claims 1, 12, 13; ’002 patent claims 1, 12, 29; ’549 patent claims 1, 6, 8,
17                    17, 24) ......................................................................................................................... 10
18   VI. ..... TERMS THAT SHOULD BE GIVEN THEIR PLAIN AND ORDINARY
19             MEANINGS ..................................................................................................................... 11

20        A. ........ “participant profile” / “user profile” (’762 patent claims 1, 21, 25; ’330 patent claims
                      1, 4, 12; ’549 patent claims 1, 17; ’002 patent claims 1, 12, 22) ................................ 11
21
          B. ........ “attribute” (’762 patent claims 1, 2, 21, 25, 26, 30; ’330 patent claims 1, 4, 12; ’002
22                    patent claims 1, 12; ’549 patent claims 1, 11, 12, 17)................................................. 13
23        C. ........ “processing the second participant identifier” (’762 patent claim 1; ’002 patent claim
                      1; ’549 patent claim 1) ................................................................................................ 14
24

25        D. ........ “system” (’762 patent claims 1, 14, 21, 25, 26, 30; ’330 patent claims 1, 3, 12, 13;
                      ’002 patent claims 1, 12, 22; ’549 patent claims 1, 2, 6, 9, 17, 18) ............................ 16
26
          E. ........ “the classifying the communication is based on the causing the at least one processor
27                    to access the at least one database to search for the user profile for the second
                      participant” (’330 patent claim 4) ............................................................................... 18
28

                                                                                               Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                                               VoIP-Pal’s Opening Claim Construction Brief
        Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 3 of 24



 1
     VII. .... CONCLUSION................................................................................................................ 19
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                  - ii -
                                                                                       Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                                       VoIP-Pal’s Opening Claim Construction Brief
        Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 4 of 24



 1
                                                       TABLE OF AUTHORITIES
 2
     CASES
 3
     Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282 (Fed. Cir. 2009) ......................................................... 8
 4
     Abbott Labs. v. Syntron Bioresearch, Inc., 334 F.3d 1343 (Fed. Cir. 2003) ................................... 8
 5
     Agilent Techs., Inc. v. Affymetrix, Inc., 567 F.3d 1366 (Fed. Cir. 2009) ....................................... 13
 6
     Astrazeneca AB v. Mut. Pharm., Inc., 384 F.3d 1333 (Fed. Cir. 2004) ........................................... 2
 7
     Biotec Biologische Naturverpackungen GmbH & Co. KG v. Biocorp, Inc., 249 F.3d 1341 (Fed.
 8     Cir. 2001) ..................................................................................................................................... 2
 9   Central Admixture Pharm. Services, Inc. v. Advanced Cardiac Sol’ns, P.C., 482 F.3d 1347 (Fed.
       Cir. 2007) ................................................................................................................................... 14
10
     ContentGuard Holdings, Inc. v. Apple, Inc., No. 2016-1916, 2017 WL 2963555 (Fed. Cir. July
11     12, 2017) ...................................................................................................................................... 5
12   Epistar Corp. v. Int'l Trade Comm'n, 566 F.3d 1321 (Fed. Cir. 2009) ............................................ 8
13   GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304 (Fed. Cir. 2014) ...................... 12, 14
14   Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362 (Fed. Cir. 2014) ............................... 12, 14
15   Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379 (Fed. Cir. 2008) ........................ 17
16   O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351 (Fed. Cir. 2008) ..... 2, 15
17   Pfizer v. Teva Pharm., 429 F.3d 1364 (Fed. Cir. 2005) ................................................................... 8
18   Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005).................................................... 2, 3, 9, 15
19   Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362 (Fed. Cir. 2012) .................. 12, 14, 18
20   U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554 (Fed. Cir. 1997) ....................................... 2, 18
21   Voda v. Cordis Corp., 536 F.3d 1311 (Fed. Cir. 2008) ................................................................... 8
22

23

24

25

26

27

28                                                                       - iii -
                                                                                              Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                                              VoIP-Pal’s Opening Claim Construction Brief
       Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 5 of 24



 1
       I.   INTRODUCTION
 2
            VoIP-Pal’s proposed constructions track the disclosures in the patents-in-suit and accurately
 3

 4   frame the relevant aspects of the claims. Defendants’ proposals avoid addressing key claim

 5   construction issues and introduce redundant, superfluous and ambiguous words for claim elements
 6   that are facially clear and simple. For instance, for common English words and phrases such as
 7
     “classify” “controller” “cause” and “access” that should require no construction, Defendants
 8
     suggest that such terms are not capable of understanding and require construction by the Court.
 9
     And for technical terms such as “routing message” that would not be generally understood by a
10

11   jury, Defendants propose a plain and ordinary meaning, suggesting that construction is

12   unnecessary. Further, Defendants propose some constructions as indefinite without any evidence

13   as to what one of skill in the art would understand with respect to the respective claim terms. As
14   discussed below, for each proposed term in dispute, governing case law along with the intrinsic
15
     record, extrinsic record and mere common understanding and meaning support VoIP-Pal’s
16
     proposed constructions, and refute that of Defendants.
17
      II.   BACKGROUND OF THE TECHNOLOGY
18
            The Patents-in-Suit are directed to the field of voice over internet telephone calls, messages
19
20   and other communications and more specifically to communication routing technology used to

21   facilitate such communications. They teach methods and systems, embodied in computer and
22   network technology, allowing for a telephone call, message or other communication to be routed
23
     between physical gateways of multiple but disparate networks. ECF No. 81 (Case No. -06216, First
24
     Amended Complaint) ¶¶ 8 – 40; ECF No. 61 (Case No. -07020, First Amended Complaint) ¶¶ 10
25
     – 40. As is evident by Figure 1 of the Patents-in-Suit, which illustrates the environment of the
26

27   invention required to make a phone call between London and Vancouver, the claimed inventions

28
                                                   -1-
                                                                 Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                 VoIP-Pal’s Opening Claim Construction Brief
         Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 6 of 24



 1   facilitate a phone call or other means of communication (12 and 15) within a multi-layered network
 2   whereby calls are routed by a physical controller (16) to physical gateways (20) and destination
 3
     internet protocol addresses (12). ECF No. 81 (‘762 Patent1) at p. 56 of 324 (showing Figure 1);
 4
     ECF No. 61 (‘762 Patent) at p. 55 of 332 (showing Figure 1).
 5
     III.    LEGAL STANDARDS
 6
             VoIP-Pal recognizes that this Court is well-versed in claim construction law and thus
 7

 8   highlights only a few key principles. “The goal of claim construction is to determine what an

 9   ordinary artisan would deem the invention claimed by the patent.” Astrazeneca AB v. Mut. Pharm.,
10   Inc., 384 F.3d 1333, 1337 (Fed. Cir. 2004). “In some cases, the ordinary meaning of claim language
11
     as understood by a person of skill in the art may be readily apparent even to lay judges, and claim
12
     construction in such cases involves little more than the application of the widely accepted meaning
13
     of commonly understood words.” Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en
14

15   banc). Indeed, not every word in a claim must be construed, because some words in a claim simply

16   have their ordinary, lay meaning. Biotec Biologische Naturverpackungen GmbH & Co. KG v.

17   Biocorp, Inc., 249 F.3d 1341, 1349 (Fed. Cir. 2001) (finding district court properly refused to
18   construe the term “melting” because the meaning of the term did not depart from its ordinary
19
     meaning). “Claim construction . . . is not an obligatory exercise in redundancy.” U.S. Surgical Corp.
20
     v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997). “District courts are not (and should not be)
21
     required to construe every limitation present in a patent’s asserted claims.” O2 Micro Int’l Ltd. v.
22

23   Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1362 (Fed. Cir. 2008). The Federal Circuit “has

24   repeatedly held that a district court is not obligated to construe terms with ordinary meaning, lest

25
     1
26    The Patents-in-Suit are all continuations from the same application. Therefore, the Patents-in-Suit
     contain nearly identical written descriptions and figures. Accordingly, reference to figures or
27   disclosure, other than claims, in one of the Patents-in-Suit applies to all of the Patents-in-Suit.

28                                                  -2-
                                                                  Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                  VoIP-Pal’s Opening Claim Construction Brief
       Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 7 of 24



 1   trial courts be inundated with requests to parse the meaning of every word in the asserted claims.”
 2   Id. at 1360.
 3
               For terms that do need to be construed, courts look first to the intrinsic evidence, made up
 4
     of the patent claims themselves, the patent specification (including the written description and
 5
     figures), and the record of the prosecution proceedings at the Patent Office. Phillips, 415 F.3d at
 6

 7   1314-17. When relying on the specification, “it is important to keep in mind that the purpose[] of

 8   the specification [is] to teach and enable those of skill in the art to make and use the invention.” Id.

 9   at 1323. Thus, “although the specification often describes very specific embodiments of the
10
     invention, [the Federal Circuit has] repeatedly warned against confining the claims to those
11
     embodiments.” Id.
12
               While courts may also, in some circumstances, consider extrinsic evidence (i.e., evidence
13
     outside of the intrinsic record), Federal Circuit law prohibits using extrinsic evidence to reach a
14

15   construction that is contrary to the intrinsic evidence. Phillips, 415 F.3d at 1317-1318.

16   IV.       TERMS WITH AGREED CONSTRUCTION
17             The parties have agreed on the following constructions:
18
                                          Term                                  Agreed Construction
19
           1      “A method of routing communications in a system in The preamble is limiting.
20                which a first participant identifier is associated with a
                  first participant registered with the system and wherein
21                a second participant identifier is associated with a
22                second participant, the first participant being associated
                  with a first participant device operable to establish a
23                communication using the system to a second participant
                  device associated with the second participant, the
24                system comprising at least one processor operably
                  configured to execute program code stored in at least
25
                  one memory, the method comprising”
26

27

28                                                   -3-
                                                                    Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                    VoIP-Pal’s Opening Claim Construction Brief
         Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 8 of 24



 1                                      Term                                   Agreed Construction
 2
               (’762 patent2 claim 1)
 3        2    “A non-transitory computer readable medium encoded           The preamble is limiting.
               with program code for directing the at least one
 4             processor to execute the method of claim 14.”
               (’762 patent claim 16)
 5        3    “A method of routing communications in a system in           The preamble is limiting.
 6             which a first participant identifier is associated with a
               first participant registered with the system and wherein
 7             a second participant identifier is associated with a
               second participant, the first participant being associated
 8             with a first participant device operable to establish a
               communication using the system to a second participant
 9             device associated with the second participant, the
10             system comprising at least one processor operably
               configured to execute program code stored in at least
11             one memory, the method comprising”
               (’762 patent claim 21)
12        4    “A system for routing communications in which a first        The preamble is limiting.
               participant is registered with the system and has an
13             associated first participant identifier and wherein a
14             second participant has an associated second participant
               identifier, the first participant being associated with a
15             first participant device operable to establish a
               communication using the system to a second participant
16             device associated with the second participant, the
               system comprising”
17
               (’762 patent claim 25)
18        5    “A method for routing a communication in a                   The preamble is limiting.
               communication system between an Internet-connected
19             first participant device associated with a first
               participant and a second participant device associated
20             with a second participant, the method comprising”
               (’330 patent claim 1)
21
          6    “An apparatus for routing communications in a                The preamble is limiting.
22             communication system that includes an Internet-
               connected first participant device associated with a first
23             participant, the first participant device operable to
               initiate a communication to a second participant device
24             associated with a second participant, the apparatus
25             comprising”

26
     2
      References to the ‘762 Patent are made to the ‘762 Patent in Case No. -07020 at ECF No. 61
27   pages 55 - 119.

28                                                  -4-
                                                                  Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                  VoIP-Pal’s Opening Claim Construction Brief
         Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 9 of 24



 1                                            Term                                   Agreed Construction
 2
                     (’330 patent3 claim 12)
 3            7      “A method of routing a communication in a                    The preamble is limiting.
                     communication system between an Internet-connected
 4                   first participant device associated with a first
                     participant and a second participant device associated
 5                   with a second participant, the method comprising”
                     (’002 patent4 claim 1)
 6
              8      “An apparatus for routing communications in a                The preamble is limiting.
 7                   communication system that includes an Internet-
                     connected first participant device associated with a first
 8                   participant, the first participant device operable to
                     initiate a communication to a second participant device
 9                   associated with a second participant, the apparatus
10                   comprising”
                     (’002 patent claim 12)
11            9      “A method of routing a communication in a                    The preamble is limiting.
                     communication system between an Internet-connected
12                   first participant device associated with a first
                     participant and a second participant device associated
13                   with a second participant, the method comprising”
14                   (’549 patent5 claim 1)
          10         “An apparatus for routing a communication in a               The preamble is limiting.
15                   communication system between an Internet-connected
                     first participant device and a second participant device,
16                   the apparatus comprising”
                     (’549 patent claim 17)
17

18                VoIP-Pal respectfully requests that the Court adopt the foregoing as proposed constructions

19   accordingly.
20       V.       TERMS REQUIRING CONSTRUCTION
21         A. “routing message” (’762 patent claims 1, 21, 25; ’330 patent claims 1, 12; ’002 patent
              claims 1, 12, 22; ’549 patent claims 1, 2, 12, 17, 18)
22

23

24   3
       References to the ‘330 Patent are made to the ‘330 Patent in Case No. -07020 at ECF No. 61 pages
     121 - 190.
25   4
       References to the ‘002 Patent are made to the ‘002 Patent in Case No. -07020 at ECF No. 61 pages
     191 - 259.
26
     5
       References to the ‘549 Patent are made to the ‘549 Patent in Case No. -07020 at ECF No. 61
27   pages 260 - 332.

28                                                        -5-
                                                                        Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                        VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 10 of 24



 1          Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction
 2
      message to a call controller containing plain and ordinary meaning
 3    information related to the path of a
      communication within a network or between
 4    networks

 5           The jury would benefit from a construction of “routing message.” A “routing message” is
 6
     not a common term that will be familiar to must jurors. See ContentGuard Holdings, Inc. v. Apple,
 7
     Inc., No. 2016-1916, 2017 WL 2963555, at *4 (Fed. Cir. July 12, 2017) (district court has broad
 8
     discretion in making decisions to avoid juror confusion). Here, the routing message determines the
 9

10   path of the communication within a network or between networks.

11           The intrinsic record is consistent with VoIP-Pal’s construction. For example, the

12   specification identifies several examples of routing messages, which are each a message containing
13   information for a call controller regarding the path for a communication to take over networks. See,
14
     e.g., ‘762 Patent at col. 1 l. 57 – col. 2 l. 5, col. 3, ll. 1-7, 14-25, 31-38, 45-53, col. 3 l. 61 – col. 4
15
     l. 10, col. 5 ll. 18-25, 30-35, 42-49, 50-56, col. 6 ll. 15-46, col. 11 ll. 45-50, col. 12 ll. 1-4, 19-21,
16
     col. 14 l. 65 – col. 15 l. 9, col. 18 ll. 19-25, col. 21 ll. 13-36, 49-67, col. 22 ll. 1-4, col. 25 ll. 20-24.
17

18   For example, the specification identifies that the routing message is communicated or transmitted

19   “to a call controller.” See, e.g., ‘762 Patent at col. 3 ll. 5-7, 31-32, 51-53, col. 5 ll. 48-49, col. 1 ll.

20   45-47, col. 22 ll. 1-4. The specification also describes that the routing message contains information
21
     related to the path of a communication. See, e.g., ‘762 Patent at col. 3 ll. 20-25, 33-38, col. 5 ll. 30-
22
     35. And the specification teaches the routing of the communication within or between networks via
23
     the routing message. See, e.g., ‘762 Patent at col. 1 l. 57 – col. 2 l. 5, col. 3 l. 61 – col. 4 l. 10, col.
24
     14 l. 65 – col. 15 l. 9.
25

26           Defendants’ proposal provides no guidance to the jury regarding how one of ordinary skill

27   in the art would understand the term at the time of the invention. Simply stating that a “routing
28                                                      -6-
                                                                       Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                       VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 11 of 24



 1   message” means routing message or does not need construction in accordance with its common
 2   ordinary meaning, as Defendants propose, does not convey any context for the jury to understand
 3
     the scope or meaning of this term and only invites juror confusion. O2 Micro Int'l Ltd., 521 F.3d at
 4
     1362. Defendants’ proposal also risks that Defendants will try to expand the scope of the term
 5
     “routing message” beyond its purported commonly-understood meaning, to the extent that is even
 6

 7   discernable, and cause the parties to raise the construction issue again just before trial. See O2

 8   Micro Int'l Ltd., 521 F.3d at 1362 (“A determination that a claim term “needs no construction” or

 9   has the “plain and ordinary meaning” may be inadequate when . . . reliance on a term’s “ordinary”
10
     meaning does not resolve the parties’ dispute.”). Thus, VoIP-Pal’s construction should be adopted.
11
        B. “internet address” (’762 patent claims 1, 21, 25; ’330 patent claims 1, 12; ’002 patent
12         claims 1, 12, 22; ’549 patent claims 1, 2, 12, 17, 18)

13         Plaintiff’s Proposed Construction                Defendants’ Proposed Construction
14    an address of a network element used in Public IP Address
15    Internet Protocol (IP) communications

16          The parties agree that “internet address” is an address that is “Internet Protocol (“IP”)”

17   based. The dispute is apparently regarding whether that term excludes everything that is not a
18   “public” IP address. As an initial matter, Defendants’ proposed construction improperly limits the
19
     claims. Nothing in the claim language or the specification limits “internet address” to public IP
20
     addresses. Rather, the claim language and specification indicate that “internet address” should not
21
     be so limited. For example, as used in the specification, there is no limitation to or disclaimer of
22

23   non-public IP addresses. Indeed, the specification uses the term internet address in the following

24   context:

25              •   the production of a “system routing message identifying an Internet address
                    associated with the second participant device” (e.g., ‘002 Patent at col. 37 l. 51 –
26
                    col. 38 l. 2, col. 39, ll. 51-63);
27

28                                                 -7-
                                                                 Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                 VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 12 of 24



 1              •   the production of a “network routing message identifying an Internet address
                    associated with a gateway to an external network” (e.g., ‘002 Patent at col. 37 l. 51
 2
                    – col. 38 l. 2);
 3
                •   describing that “each respective routing message identifying an Internet address
 4                  associated with a recipient device or identifying an Internet address associated with
                    a gateway to an external network” (e.g., 002 Patent, col. 38, ll. 53-65); and
 5
                •   determining the “Internet address associated with the second participant device
 6
                    based on a user profile for the second participant” (e.g., ‘002 Patent, col. 39, l. 64 –
 7                  col. 40, l. 16).

 8          Defendants’ have not cited any evidence that supports limitation of the term internet address
 9   to that of “Public IP address”. Defendants apparently contend that the Patents-in-Suit include a
10
     disclaimer of the full and ordinary scope of the claim term “internet address.” Defendants rely on
11
     a statement in the specification that “the IP/UDP addresses of all elements such as the caller and
12
     callee telephones, call controller, media relay, and any others, will be assumed to be valid IP/UDP
13

14   addresses directly accessible via the Internet or a private IP network . . .”. Neither that statement,

15   nor any other evidence relied upon by Defendants, contains the type of explicit definitional

16   language that would justify such a restrictive construction. See Abbott Labs. v. Syntron Bioresearch,
17   Inc., 334 F.3d 1343, 1354-55 (Fed. Cir. 2003) (rejecting construction that adopted one possible
18
     definition in a patent’s specification over an alternative definition in the specification). Under
19
     Federal Circuit law, in order to constitute a disclaimer, there must be “expressions of manifest
20
     exclusion or restriction, representing a clear disavowal of claim scope.” Epistar Corp. v. Int'l Trade
21

22   Comm'n, 566 F.3d 1321, 1335 (Fed. Cir. 2009). “Indeed, the specification may reveal an intentional

23   disclaimer, or disavowal, of claim scope by the inventor. However, any such disclaimer must be

24   clear.” Voda v. Cordis Corp., 536 F.3d 1311, 1320 (Fed. Cir. 2008) (citations omitted).
25          Even if a patent specification describes only a single embodiment, claim language should
26
     not be limited to that embodiment “unless the patentee has demonstrated a clear intention to limit
27

28                                                  -8-
                                                                   Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                   VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 13 of 24



 1   the claim scope using ‘words or expressions of manifest exclusion or restriction.’” Abbott Labs. v.
 2   Sandoz, Inc., 566 F.3d 1282, 1288 (Fed. Cir. 2009) (citation omitted). In this case, the language
 3
     from the Patents-in-Suit upon which Defendants rely do not constitute a clear disavowal of the
 4
     ordinary claim scope. Defendants cannot show disclaimer under Federal Circuit law. In Pfizer v.
 5
     Teva Pharm., 429 F.3d 1364, 1374 (Fed. Cir. 2005), for example, the Federal Circuit rejected the
 6

 7   assertion that the claim term “saccharides” must mean “sugars” even though the phrase

 8   “saccharides (i.e. sugars)” appeared in the specification. The court reasoned that, “when read in the

 9   context of the entire [] patent, the reference to ‘saccharides (i.e., sugars)’ does not constitute a
10
     definition of ‘saccharides.’” Id. at 1375. The “internet address” language in the Patents-in-Suit is
11
     similar to the “i.e.” in Pfizer, because the Patents-in-Suit also describes other IP based addresses
12
     and not just public ones. See, e.g., ‘002 Patent at col. 37 l. 51 – col. 38 l. 2, col. 38 l. 33 – col. 39 l.
13
     6, col. 38 ll. 37 – 65, col. 39 ll. 51-63, col. 39 l. 64 – col. 40 l. 16, col. 41 ll. 16 - 23, col. 42 ll. 13-
14

15   31; see also ‘330 Patent at col. 13 l. 55 – col. 14 l. 50, col. 21 ll. 24-60, col. 27 ll. 33-41, col. 27 l.

16   62 – col. 28 l. 46. Accordingly, “internet address” encompasses more than just Public IP addresses
17   and VoIP-Pal’s proposed constructions should be adopted.
18
         C. “call controller” (’762 patent claim 6)
19
            Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction
20
      apparatus that establishes a communication an entity separate from the participant devices
21    within a network or between networks
22
             The strongest evidence for a proper construction is the claim language itself. Phillips v.
23
     AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). Here, the claim language supports VoIP-Pal’s
24
     construction that a “call controller” is an apparatus that establishes a communication within a
25

26   network or between networks. Defendants’ proposed construction is fatally flawed as it equates the

27   term “call controller” as meaning any other “entity” no matter what that entity is or does. That

28                                                      -9-
                                                                       Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                       VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 14 of 24



 1   would not be helpful to a jury? What entity? Any entity? What does that entity do? Does that entity
 2   have any calling or communication capability as required by the claim term? Defendants’ proposed
 3
     construction is silent as to all of those questions. Indeed, Defendants’ proposed construction would
 4
     eliminate entirely the call or communication aspect as well as the control feature of the “call
 5
     controller.” There is absolutely no justification for a claim construction that does not have any
 6

 7   nexus to the actual term in the claim as is the case with Defendants’ proposed construction.

 8   Defendants’ proposal should be rejected.

 9      D. “network external to the system”/ “external network” (’762 patent claims 1, 21,
           25; ’330 patent claims 1, 12, 13; ’002 patent claims 1, 12, 29; ’549 patent claims 1, 6, 8,
10         17, 24)
11          Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction
12
      a network that is distinct from and not Indefinite
13    controlled by the entity that controls the
      communication system
14
            The common ordinary meaning of this claim term dictates a construction that is entirely
15

16   definite here. Indeed, the term uses common words in order to specify a particular network’s

17   relationship to the claimed system. See, e.g., ‘762 Patent col. 38 ll. 3-10; see also, e.g., ‘002 Patent
18   col. 37 ll. 50-54. Indeed, claim 1 of the ‘762 Patent provides:
19
            A method of routing communications in a system in which a first participant
20          identifier is associated with a first participant registered with the system and
            wherein a second participant identifier is associated with a second participant, the
21          first participant being associated with a first participant device operable to establish
            a communication using the system to a second participant device associated with
22          the second participant, the system comprising at least one processor operably
23          configured to execute program code stored in at least one memory, the method
            comprising: in response to the first participant device initiating the communication
24          to the second participant device, receiving the first participant identifier and the
            second participant identifier from the first participant device;
25
            using the first participant identifier to locate, via the at least one processor, a first
26          participant profile from among a plurality of participant profiles that are stored in a
27          database, the first participant profile comprising one or more attributes associated

28                                                  - 10 -
                                                                    Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                    VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 15 of 24



 1          with the first participant; processing the second participant identifier, via the at least
            one processor, based on at least one of the one or more attributes from the first
 2          participant profile, to produce a new second participant identifier;
 3
            classifying the communication, via the at least one processor, using the new second
 4          participant identifier, as a first network communication if a first network
            classification criterion is met and as a second network communication if a second
 5          network classification criterion is met;
 6          when the first network classification criterion is met, producing, via the at least one
 7          processor, a first network routing message, the first network routing message
            identifying an address in the system, the address being associated with the second
 8          participant device;
            and when the second network classification criterion is met, producing, via the at
 9          least one processor, a second network routing message, the second network routing
            message identifying an address associated with a gateway to a network
10
            external to the system, wherein the second network classification criterion is met
11          if the second participant is not registered with the system.

12          The “external network” is external to the system, i.e., not part of the elements that form the

13   system or the set of components or elements that are working together. There is nothing mysterious
14
     or highly technical about that. Those are common words used in their ordinary context. While
15
     patents are written for persons of skill in the art, in many cases the ordinary meaning of claim
16
     language as understood by such a person may be readily apparent even to lay judges, “and claim
17
     construction in such cases involves little more than the application of the widely accepted meaning
18

19   of commonly understood words.” Phillips, 415 F.3d at 1314. The claim term uses easily understood

20   non-technical words such as “external” and “network”.
21          Accordingly, the claim term should be construed according to its common and ordinary
22
     meaning.
23
     VI.    TERMS THAT SHOULD BE GIVEN THEIR PLAIN AND ORDINARY
24          MEANINGS
25      A. “participant profile” / “user profile” (’762 patent claims 1, 21, 25; ’330 patent claims
           1, 4, 12; ’549 patent claims 1, 17; ’002 patent claims 1, 12, 22)
26

27

28                                                   - 11 -
                                                                    Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                    VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 16 of 24



 1         Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction
 2
      plain and ordinary meaning, i.e., information or plain and ordinary meaning, i.e., a record
 3    data specific to the respective user/participant specific to the respective [user/participant]

 4          While the parties agree that the terms “participant profile / user profile” should be construed
 5   according to their common ordinary plain meaning, the parties differ as to what that meaning is.
 6
     Defendants seek to limit the term profile to “record”. But there has been no such limitation or
 7
     disavowal of claim scope in the Patents-in-Suit or the associated file histories. “Participant profile
 8
     / User Profile” should also be given its plain and ordinary meaning. There are “only two exceptions
 9

10   to [the] general rule” that claim terms are construed according to their plain and ordinary meaning:

11   “1) when a patentee sets out a definition and acts as his own lexicographer, or 2) when the patentee

12   disavows the full scope of the claim term either in the specification or during prosecution.” Golden
13   Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony
14
     Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)); see also GE Lighting Solutions,
15
     LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014) (“[T]he specification and prosecution
16
     history only compel departure from the plain meaning in two instances: lexicography and
17

18   disavowal.”). No such disavowal or lexicography is present with respect to the term “participant

19   profile / user profile.” Indeed, the evidence relied upon by Defendants is the opposite of an

20   unequivocal disavowal. For example, Defendants cite the following passage from the specifications
21
     of the Patents-in-Suit:
22
            Locating a record may involve locating a caller dialing profile comprising a user
23          name associated with the caller, a domain associated with the caller, and at least
            one calling attribute.
24
     The fact that a record may involve locating a caller dialing profile does not mean that the profile
25

26   must be a record. Because there is no evidence of disclaimer or other limitation of the scope of the

27

28                                                 - 12 -
                                                                  Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                  VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 17 of 24



 1   claim term “participant profile / user profile”, Defendants’ proposed construction should be
 2   rejected.
 3
         B. “attribute” (’762 patent claims 1, 2, 21, 25, 26, 30; ’330 patent claims 1, 4, 12; ’002
 4          patent claims 1, 12; ’549 patent claims 1, 11, 12, 17)

 5          Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 6    plain and ordinary meaning, i.e., characteristic Plain and ordinary meaning, i.e., characteristic
      or feature that is specific to or part of specific to the respective [user/participant]
 7
      something or someone
 8
             The parties also agree that the term “attribute” should be construed according to its common
 9
     ordinary plain meaning, the parties differ as to what that meaning is. The Federal Circuit “generally
10

11   assigns claim terms their ordinary and customary meaning,” and Defendants have not met their

12   burden to overcome the ordinary meaning of “attribute.” Agilent Techs., Inc. v. Affymetrix, Inc.,

13   567 F.3d 1366, 1376 (Fed. Cir. 2009). Defendants improperly narrow the term “attribute” by adding
14   the words “specific to the respective [user/participant].” There is nothing about the term “attribute”
15
     itself that requires the term to be limited to a respective user/participant. In fact, the term attribute
16
     – as used in the claims - is already limited by other words in the claim. For example, claim 1 of the
17
     ‘762 Patent contains the limitation “comprising one or more attributes associated with the first
18

19   participant.” See ‘762 Patent, col. 37 ll. 52-54 (emphasis added). Therefore, that claim already

20   delineates the person or thing to whom the term “attribute” refers. Accordingly, Defendants’

21   proposal would be redundant with words that are already present in the claim itself – and with the
22
     term “associated with the first participant” in that example. Defendants cannot justify this
23
     narrowing of the word “attribute”, where those words are commonly understood to encompass
24
     application to anything identified in the claim. Thus, this term should not be improperly narrowed
25
     and should be given its plain and ordinary meaning such that the term “attribute” applies to anything
26

27   thing or person already identified in the respective claim, as proposed by VoIP-Pal.

28                                                   - 13 -
                                                                    Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                    VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 18 of 24



 1      C. “processing the second participant identifier” (’762 patent claim 1; ’002 patent claim
           1; ’549 patent claim 1)
 2
           Plaintiff’s Proposed Construction                Defendants’ Proposed Construction
 3

 4    plain and ordinary meaning, i.e., taking a series formatting the second participant identifier
      of actions or operations with respect to the
 5    second participant identifier.

 6          “Processing the second participant identifier” should also be given its plain and ordinary
 7
     meaning. There are “only two exceptions to [the] general rule” that claim terms are construed
 8
     according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as
 9
     his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either in
10

11   the specification or during prosecution.” Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362,

12   1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365

13   (Fed. Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed.
14   Cir. 2014) (“[T]he specification and prosecution history only compel departure from the plain
15
     meaning in two instances: lexicography and disavowal.”). No such disavowal or lexicography is
16
     present with respect to the term “processing the second participant identifier.”
17
            Defendants propose an overly restrictive construction that appears to conflate “processing”
18

19   with “formatting.” Indeed, Defendants’ proposal is identical to the term to be construed except that

20   it substitutes the claimed term “processing” for the word “formatting.” Defendants’ construction

21   limits “processing” to just formatting. Defendants’ proposed construction would rewrite the claim
22
     such that it no longer requires any processing other than formatting. Such a construction cannot be
23
     proper. Central Admixture Pharm. Services, Inc. v. Advanced Cardiac Sol’ns, P.C., 482 F.3d 1347,
24
     1355 (Fed. Cir. 2007) (“[c]laims mean precisely what they say”). There has been no disclaimer here
25
     that would support Defendants’ proposed construction, that improperly narrows the claims by
26

27   limiting “processing” to formatting. This is improper and should be rejected.

28                                                 - 14 -
                                                                  Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                  VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 19 of 24



 1          Separately, while patents are written for persons of skill in the art, in many cases the
 2   ordinary meaning of claim language as understood by such a person may be readily apparent even
 3
     to lay judges, “and claim construction in such cases involves little more than the application of the
 4
     widely accepted meaning of commonly understood words.” Phillips, 415 F.3d at 1314. Here, no
 5
     construction of “processing” is needed because it is a commonly understood word used in the
 6

 7   context of the patent in accordance with their ordinary meaning. See U.S. Surgical Corp., 103 F.3d

 8   at 1568 (“Claim construction is a matter of resolution of disputed meanings and technical scope, to

 9   clarify and when necessary to explain what the patentee covered by the claims, for use in the
10
     determination of infringement. It is not an obligatory exercise in redundancy.”); see also O2 Micro
11
     Int'l Ltd., 521 F.3d at 1362 (“[D]istrict courts are not (and should not be) required to construe every
12
     limitation present in a patent’s asserted claims.”)
13
            Indeed, Defendants’ proposal narrows the scope of these claim terms beyond their plain
14

15   meanings and exclude embodiments from the specification. For example, “processing” may require

16   some action other than formatting. Yet Defendants’ proposal limits “processing” to “formatting.”
17   For example, the Patents-in-Suit contemplate that the participant identifier can be processed to
18
     produce a new identifier. See, e.g., ‘549 Patent col. 37 ll. 42 – 45 and ‘762 Patent col. 37 ll. 55 -58.
19
     But the claim language is not limited to formatting in order to accomplish that processing. And
20
     there has been no such disavowal of everything other than formatting. Defendants seek to limit the
21

22   claims to embodiments, a construction that is contrary to Federal Circuit guidance. See, e.g.,

23   Phillips, 415 F.3d at 1314-17. When relying on the specification, “it is important to keep in mind

24   that the purpose[] of the specification [is] to teach and enable those of skill in the art to make and
25   use the invention.” Id. at 1323. Thus, “although the specification often describes very specific
26
     embodiments of the invention, [the Federal Circuit has] repeatedly warned against confining the
27

28                                                  - 15 -
                                                                    Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                    VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 20 of 24



 1   claims to those embodiments.” Id. That is precisely the error that Defendants are making. Therefore,
 2   Defendants’ proposed construction should be rejected.
 3
         D. “system” (’762 patent claims 1, 14, 21, 25, 26, 30; ’330 patent claims 1, 3, 12, 13; ’002
 4          patent claims 1, 12, 22; ’549 patent claims 1, 2, 6, 9, 17, 18)

 5          Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction
      Plain and ordinary meaning, e.g., a set of           Indefinite
 6    things working together
 7
             Several of the asserted claims recite the term “system.” The intrinsic record supports VoIP-
 8
     Pal’s proposal that system should be construed consistent with its common ordinary meaning, e.g.,
 9
     “a set of things working together” and demonstrates that the term “system” is definite. Applicant
10

11   stated several times in the specification that the term “system” comprises a plurality of nodes with

12   which callers and callees are associated (e.g., ‘762 Patent at col. 1 ll. 57- 61). And Figure 1 lays out

13   features of the system for making voice over IP telephone/videophone calls that includes “a first
14   supernode shown generally at 11 and a second supernode shown generally at 2 … These supernodes
15
     may be in communication with each other by high speed/high data throughput links including
16
     optical fiber, satellite and/or cable links, forming a backbone to the system.” See, e.g., ‘762 Patent
17
     at col. 13 ll. 20-32. Figure 1 of the ‘762 Patent is illustrative of the system:
18

19
20

21

22

23

24

25

26

27

28                                                   - 16 -
                                                                    Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                    VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 21 of 24



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          In other words, the system is a number of interrelated components working together to

17   accomplish the claimed invention. The specification’s recognition that a “system” is well-defined

18   is confirmed by extrinsic evidence supporting VoIP-Pal’s proposed construction. Helmsderfer v.
19   Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed. Cir. 2008) (“A court may look to
20
     extrinsic evidence so long as the extrinsic evidence does not contradict the meaning otherwise
21
     apparent from the intrinsic record.”). For example, contemporaneous dictionaries from around the
22
     time of the priority date of the Patents-in-Suit confirm that understanding. See, e.g., Malek Decl.
23

24   Ex. A (Webster’s II New College Dictionary (3rd ed. 2005) at p. 1146) (system: “a group of

25   interrelated, interacting, or interdependent constituents forming a complex whole”); see also, e.g.,

26   Malek Decl. Ex. B (McGraw Hill Dictionary of Scientific and Technical Terms (6th ed. 2002) at
27

28                                                 - 17 -
                                                                 Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                 VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 22 of 24



 1   p. 2092) (system: “A combination of several pieces of equipment integrated to perform a specific
 2   function”).
 3
            Accordingly, the specification and extrinsic evidence support VoIP-Pal’s proposed
 4   construction.
 5
        E. “the classifying the communication is based on the causing the at least one processor
 6         to access the at least one database to search for the user profile for the second
           participant” (’330 patent claim 4)
 7
           Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction
 8

 9    plain and ordinary meaning, e.g., the step of: Indefinite
      “classifying the communication” uses the
10    result of the step of: “causing the at least one
      processor to access the at least one database to
11    search for the user
12
            The common ordinary meaning of this claim term dictates a construction that is entirely
13
     definite. Indeed, the term merely sets forth how the communications is classified, that is:
14
                   •   the processor accesses at least one database;
15

16                 •   a user profile for a participant is sought.

17   While patents are written for persons of skill in the art, in many cases the ordinary meaning of claim
18   language as understood by such a person may be readily apparent even to lay judges, “and claim
19
     construction in such cases involves little more than the application of the widely accepted meaning
20
     of commonly understood words.” Phillips, 415 F.3d at 1314. Here, no construction is needed
21
     because the claim terms are commonly understood words used in the context of the patent in
22

23   accordance with their ordinary meaning. See U.S. Surgical Corp., 103 F.3d at 1568 (“Claim

24   construction is a matter of resolution of disputed meanings and technical scope, to clarify and when

25   necessary to explain what the patentee covered by the claims, for use in the determination of
26   infringement. It is not an obligatory exercise in redundancy.”). Indeed, the claim term uses easily
27

28                                                     - 18 -
                                                                       Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                       VoIP-Pal’s Opening Claim Construction Brief
       Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 23 of 24



 1   understood non-technical words such as “classifying”, “causing”, “processor”, “access”,
 2   “database” and “search”. These are not so complicated that a jury would benefit from or need
 3
     construction. see also O2 Micro Int'l Ltd., 521 F.3d at 1362 (“[D]istrict courts are not (and should
 4
     not be) required to construe every limitation present in a patent’s asserted claims.”).
 5
            Accordingly, the claim term should be construed according to its common and ordinary
 6

 7   meaning.

 8   VII.   CONCLUSION

 9          For the foregoing reasons, VoIP-Pal respectfully requests that the Court enter its proposed

10   constructions and reject those proposed by Defendants.

11
      Dated: July 15, 2019                           MALEK MOSS PLLC
12
                                                     /s/ Kevin N. Malek
13
                                                     Kevin N. Malek (pro hac vice)
14                                                    340 Madison Avenue, FL 19
                                                      New York, New York 10173
15                                                    (212) 812-1491
                                                      kevin.malek@malekmoss.com
16
                                                      CARLSON & MESSER LLP
17
                                                      David Kaminski
18                                                     kaminskid@cmtlaw.com
                                                      J. Grace Felipe
19                                                     felipeg@cmtlaw.com
                                                      5901 W. Century Boulevard
20                                                    Suite 1200
                                                      Los Angeles, California 90045
21
                                                      Tel: (310) 242-2200
22                                                    Fax: (310) 242-2222

23                                                    Attorneys for Plaintiff
24

25

26

27

28                                                 - 19 -
                                                                  Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                  VoIP-Pal’s Opening Claim Construction Brief
      Case 5:18-cv-07020-LHK Document 71 Filed 07/15/19 Page 24 of 24



 1
                                     CERTIFICATE OF SERVICE
 2
     The undersigned hereby certifies that a true and correct copy of the above and foregoing VOIP-PAL’S
 3
     OPENING CLAIM CONSTRUCTION BRIEF has been served on July 15, 2019, to all counsel
 4
     for Defendant through the Court’s CM/ECF system.
 5

 6
                                          /s/ Kevin N. Malek
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                - 20 -
                                                                 Case Nos. 5:18-cv-06216-LHK; -07020-LHK
                                                                 VoIP-Pal’s Opening Claim Construction Brief
